

AMENDMENT NO. 2
TO
BURLINGTON RESOURCES INC.
RETIREMENT INCOME PLAN FOR DIRECTORS
 
 
The Burlington Resources Inc. Retirement Income Plan for Directors is hereby
amended, effective as of January 1, 2005, as follows:
 
1. Section 5.02 is amended to read as follows:
 
“Subject to Section 5.03, the Board of Directors may from time to time amend,
suspend or terminate the Plan, in whole or in part, and if the Plan is suspended
or terminated, the Board may reinstate any or all of its provisions. Subject to
Section 5.03, the Committee may amend the Plan provided that it may not suspend
or terminate the Plan or substantially increase the administrative cost of the
Plan or the obligations of the Company. No amendment, suspension or termination
may impair the right of a participant or his designated beneficiary to receive
the benefit accrued prior to the effective date of such amendment, suspension or
termination.”
 
2. Article V is amended by adding the following new Section 5.03:
 
“5.03 It is intended that the benefits under this Plan qualify under the
grandfather provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance thereunder so that such benefits are
not subject to said Section 409A. No amendment shall be made to this Plan that
would cause the loss of such grandfather protection.”

